DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claim 1 has been amended, claim 8 canceled and claims 17-21 added as requested in the amendment filed on March 28, 2022. Following the amendment, claims 1-4, 6, 7, 9-15 and 17-21 are pending in the instant application.
2.	Claims 11-15 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in Paper filed on July 29, 2020.
3.	Claims 1-4, 6, 7, 9, 10 and 17-21 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on March 28, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

    Claim Objections
6.	Claim 18 and 19 are objected to because of the following informalities: 
The claims recite “ROCK” without first providing the full name of the term. It is suggested that the term be spelled out at its first use and in all independent claims so that it is clearly understood what it stands for. Appropriate correction is suggested.
7.	Claim 19 is objected to because of the following informalities:  the claim recites “sais”, which appears a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim(s) 1-4, 6, 7, 9 and 10, as amended, and new claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,642,334 (the ‘334 patent). See reasons of record in Papers mailed 03/26/2022, 11/25/2020 and section 6 of Paper mailed on 09/28/2021.
Applicant argues at p. 5 of the Response that cited prior art does not teach limitation presented in currently amended claim 1, “wherein the cells are reseeded in 96 well or 384 well plates”. Applicant’s argument has been fully considered but found to be not persuasive for at least the following reason. Using the most common and readily available plate, 96 well, to reseed the cells hardy supports the inventive concept of the instant invention, absence evidence to the contrary. Therefore, it would have been obvious for one of ordinary skill in the art to use plates that are commercially available and mostly used in the pertinent art of record, 96 well plates, to practice the methods as fully disclosed by the ‘334 patent. 
New claims 17-21 encompass limitations that relate to most commonly used materials and techniques in art of cell culture. Specifically, reseeding cell culture on Laminin support and using ROCK inhibitors, including Y-27632, all commercially available, are widely adopted cell culture practice to achieve better cell adhesion and to limit cellular death, all known to an ordinary practitioner at the time of filing of the instant patent application. Furthermore, claims 20 and 21, drawn to limit the cells of base claim 1 to those derived from individuals with a neuron disorder and from a healthy individual, are obvious over the cited ‘334 patent as well. The ‘334 patent teaches the inventive concept of present claims, see reasons of record as explained in full in previous communications of record, therefore, using the methods of ‘344 patent to be applied to the cells of the same type but derived from different individuals would be fully obvious for one of ordinary skill in the art.
For reasons of record fully explained earlier and reasons above, the instant claimed methods are obvious over the ‘344 patent.  

Conclusion
9.	No claim is allowed.
10.	This application contains claims 11-15 drawn to an invention nonelected with traverse in Paper filed on July 29, 2020.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        

June 15, 2022